Citation Nr: 1447357	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1975.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, VA medical examinations addressing one or more of the Veteran's service-connected disabilities were conducted in August 2008, November 2009, and December 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed below, VA has made a sufficient attempt to obtain employment history and education information from the Veteran, but the Veteran has failed to comply.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran seeks TDIU. He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2)  .

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran first indicated his claim for TDIU by means of a July 2009 letter.  The Veteran was notified of the evidentiary requirements for TDIU by a letter dated June 2010.  The letter instructed the Veteran to complete an attached VA Form 21-8940.  This form collects information about the Veteran's employment history and education necessary to determine a claim for TDIU.  See also VBA Fast Letter 13-13 (2013).

In an October 2010 rating decision, the RO denied the Veteran's claim on the grounds that, at that time, he did not meet the 60 percent rating threshold for TDIU, and because he had not provided sufficient evidence via VA Form 21-8940.  A subsequent appeal of a different rating decision resulted in an increased rating for the Veteran's radiculopathy dating back to the Veteran's July 2009 letter, such that the Veteran is now in receipt of a 60 percent combined rating for the disabilities stemming from his back condition since the filing of his TDIU claim.  

In the August 2013 statement of the case, the RO denied the Veteran's claim on the grounds that he still had not provided sufficient evidence to decide a TDIU claim via VA Form 21-8940.

The Board finds that the Veteran failed to submit sufficient evidence to grant his claim for TDIU.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, --- Vet. App. ----, 2014 WL 4329647 at *4 (No. 13-0067, Sept. 3, 2014) (quoting Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)).  VA cannot make a determination of what substantially gainful occupation is available to the Veteran if the Veteran will not supply complete information on his employment history and education, particularly when an incomplete record on these subjects tends to enhance the perception of his unemployability.  See 38 C.F.R. § 4.16.  

VA has supplied the Veteran with the necessary form to provide vital evidence to the Veteran's claim, and notified the Veteran of the need to fill out this form on three separate occasions:  in the June 2010 letter, the October 2010 rating decision, and the August 2013 statement of the case.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made an adequate effort to obtain this information from the Veteran, but the Veteran has not complied.  Therefore, the Board finds that the record lacks evidence to show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation, and entitlement to TDIU must thus be denied.

ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


